Citation Nr: 0532367	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  03-36 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for a lumbar spine 
disability, now rated 40 percent disabling.

2.  Entitlement to service connection for a cervical spine 
disability.


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel








INTRODUCTION

The veteran served on active duty from June 1986 to March 
1990.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, that awarded 
service connection and a 20 percent rating for a lumbar spine 
disability (herniated nucleus pulposus, L4L5 with 
radiculopathy).  The veteran disagreed with the assigned 
rating, and in March 2004, the RO increased the rating to 40 
percent, as of the original effective date of service 
connection (September 2, 2001).  The appeal also arises from 
a July 2003 RO decision that denied service connection for a 
cervical spine disability (cervical radiculopathy, suspected 
herniated nucleus pulposus of C4-C5 and C5-C6, claimed as 
secondary to the lumbar spine disability.

The claim for service connection for a cervical spine 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  All required notices and assistance to the appellant have 
been provided, and all evidence needed for disposition of the 
lumbar spine rating claim has been obtained.

2.  The veteran's service-connected lumbar spine disability 
(herniated nucleus pulposus, L4L5 with radiculopathy) is 
manifested by persistent lumbosacral pain and demonstrably 
severe muscle spasm of the paravertebral muscles on 
examination.  





CONCLUSION OF LAW

The criteria for a 60 percent rating for a lumbar spine 
disability (herniated nucleus pulposus, L4L5 with 
radiculopathy) are met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5292, 5293, 5295 
(2001) and DCs 5237, 5243 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in June 2003; rating 
decisions in September 2002, July 2003, and March 2004; 
statements of the case in October 2003 and June 2004; and 
supplemental statements of the case in March 2004, May 2004, 
and November 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  Thus, VA has satisfied its duty to notify the 
appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained an examination.    Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

The Board now turns to the merits of the claim.

The veteran's service-connected lumbar spine disability 
(herniated nucleus pulposus, L4-5, with radiculopathy and 
severe lumbar myositis) has been rated 40 percent disabling 
since the original effective date of service connection 
(September 2, 2001).  The veteran seeks a higher rating, 
contending that he takes medication for his low back pain, 
that he cannot sleep, and that he has many problems at work.

Disability evaluations are determined by application of a 
rating schedule based, as far as can practicably be 
determined, on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005).  A service-connected 
disability is rated based on specific criteria identified by 
diagnostic codes.  38 C.F.R. § 4.27 (2005).

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2005).  The 
disability must be evaluated from the point of view of the 
veteran working or seeking work and any reasonable doubt 
about the extent of the disability must be resolved in the 
veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2005).  If there is 
a question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).  

Since the veteran timely appealed the rating initially 
assigned for this disability on the original grant of service 
connection, the Board must consider entitlement to "staged 
ratings" for different degrees of disability since the 
original grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
See 38 C.F.R. § 4.71a, DC 5003 (2005).  Limitation of motion 
must be objectively confirmed by findings such a swelling, 
muscle spasm, or satisfactory evidence of painful motion, but 
in the absence of limitation of motion a compensable rating 
for degenerative arthritis can be assigned when there is x- 
ray evidence of the involvement of 2 or more major joints or 
2 or more minor joint groups (10 percent), or x-ray evidence 
of the same with occasional incapacitating exacerbations (20 
percent).  In this case, there is limitation of motion of the 
veteran's lumbar spine, and the Board therefore turns to the 
appropriate criteria.

The regulations for rating disabilities of the spine were 
twice revised, effective September 23, 2002; and effective 
September 26, 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002); 
68 Fed. Reg. 51454 (Aug. 27, 2003).  The amended rating 
criteria can be applied only for periods from and after the 
effective date of the regulatory change.  For periods 
preceding the effective date of a regulatory change, the 
Board can apply only the prior regulation to rate a 
disability.  See VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. 
Reg. 33422 (2000).

The RO has considered and notified the veteran of both the 
old and the new versions of the relevant criteria.  The 
Board's following decision results in no prejudice to the 
veteran in terms of lack of notice of the regulatory 
revisions.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Prior to September 26, 2003, a 20 percent rating was 
warranted for moderate limitation of motion of the lumbar 
spine, and a 40 percent rating was warranted for severe 
limitation of motion.  There is no higher rating under this 
diagnostic code.  38 C.F.R. § 4.71a, DC 5292 (2002).

Prior to September 26, 2003, a 20 percent rating was 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating was warranted for 
lumbosacral strain that was severe, with listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, and 
narrowing or irregularity of the joint space; a 40 percent 
evaluation was also warranted when only some of these 
symptoms are present if there is also abnormal mobility on 
forced motion.  There is no higher rating under this 
diagnostic code.  38 C.F.R. § 4.71a, DC 5295 (2002).

Prior to September 23, 2002, intervertebral disc syndrome 
warranted a 20 percent rating when it was moderate, with 
recurrent attacks.  A 40 percent rating was warranted for 
severe intervertebral disc syndrome, with recurring attacks 
with intermittent relief.  A 60 percent rating was warranted 
when the intervertebral disc syndrome was pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, intermittent relief.  38 C.F.R. § 
4.71a, DC 5293 (2001).

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified.  These reclassified diagnostic codes 
include 5237 (lumbosacral or cervical strain), 5242 
(degenerative arthritis of the spine), and 5243 
(intervertebral disc syndrome).  The code for degenerative 
arthritis of the spine (DC 5242) refers to DC 5003, which 
governs degenerative arthritis in general.  The code for 
intervertebral disc syndrome (DC 5243) permits evaluation 
under either the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher evaluation when all 
disabilities are combined.  38 C.F.R. § 4.71a, DCs 5237, 
5242, 5243 (2005).

The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine (100 
percent);

Unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent);

Unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);

For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis 
(20 percent);

For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2005).

When evaluating diseases and injuries of the spine, any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2).

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3).

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5).

As of September 23, 2002, intervertebral disc syndrome is 
rated 20 percent with incapacitating episodes having a total 
duration of at least two weeks but less than four weeks in 
the past year; 40 percent with incapacitating episodes having 
a total duration of at least four weeks but less than six 
weeks in the past year; and 60 percent with incapacitating 
episodes having a total duration of at least six weeks in the 
past year.  38 C.F.R. § 4.71a, DC 5243, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(2005).  An incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome requiring 
bed rest prescribed by a physician and treatment by a 
physician.  Id., Note (1).

Musculoskeletal system disability is primarily the inability, 
due to damage or infection in the parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Examination should adequately portray the anatomical damage 
and functional loss with respect to all these elements.  
Functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated 
structures; to deformity, adhesions, defective innervation, 
or other pathology; or to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion; a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45 
(2005).  Diagnostic codes predicated on limitation of motion 
do not bar consideration of a higher rating based on 
functional loss due to pain on use or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 
Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  A finding of dysfunction due to pain must be 
supported by adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath, 1 Vet. App. at 592.

The veteran sustained an injury to his low back in service 
(in 1989) while lifting heavy objects.  His low back pain 
persisted, and additional evaluation revealed a small central 
herniated nucleus pulposus at L4-L5.

Non-VA medical records from 2002 and 2003 reveal that the 
veteran has chronic persistent lumbosacral pain, with 
associated numbness and tenderness, resulting in deficient 
range of motion.  Lumbosacral pain problems extended back 
into the early 1990s, according to VA and private treatment 
records.

VA treatment records from 2003 reflect limited 
musculoskeletal range of motion on straight leg raising, but 
no deformities.  The veteran was taking Naproxen for pain.

On VA examination in July 2003, the veteran reported having 
been absent from work eight to 10 times in the past year 
because of back and neck pain.  He also was unable to do 
household chores or to participate in sports.  He could walk 
with a cane, but only for 15 to 20 minutes.  He did not have 
a limp.    

On VA examination in February 2004, the veteran complained of 
worsening low back pain, with increased intensity, lower 
extremity numbness (right more than left), right lower 
extremity fatigue, tired sensation, burning sharp right leg 
pain, sharp buttocks pain, cramps in his feet and calves, and 
back stiffness.  The veteran stated that the low back pain 
was severe and constant.  He reported being unable to do 
household chores, having decreased range of motion and 
increased functional limitation due to low back pain, and 
being irritable due to the pain.  He described being able to 
walk for 15 minutes with a cane and a lumbosacral corset.  He 
denied frequent falls, but he reported frequent tripping with 
his right leg.  Functionally, he was independent in his daily 
activities.  He walked with an erect posture; there was 
symmetry in appearance and in rhythm of spinal motion.  
Forward flexion was to 35 degrees; extension was to 26 
degrees; left and right lateral flexion were each to 25 
degrees; left and right lateral rotation were each to 25 
degrees.  The examiner stated that pain began at 0 to 35 
degrees of flexion and at 0 to 26 degrees of extension.  
There also was increased pain with repetitive flexion and 
extension; there was severe spasm of the bilateral 
paravertebral muscles at L2, L3, L4, L5, and S1.  There was 
no postural abnormality or fixed deformity (ankylosis).  
Sensory examination was intact; there was no atrophy or 
abnormal muscle tone of the lower extremities.  There were no 
vertebral fractures.  There was no report of any 
incapacitating episodes of acute signs or symptoms of 
intervetebral disc syndrome that required bedrest as 
prescribed by a doctor.  X-rays showed asymmetric lumbosacral 
junction of transitional vertebra that was developmental in 
nature.  The diagnosis was severe lumbar myositis; there also 
was a reference to lumbar herniated nucleus pulposus.  

The veteran's supervisor wrote in March 2004 that the 
veteran's low back and cervical conditions had required him 
to be absent frequently from his job as a school social 
worker.  The supervisor also wrote that the condition 
interfered significantly with the veteran's work.  
 
A non-VA doctor, Dr. Pablo Antonio Acosta, wrote in May 2003 
and June 2004 that the veteran had various spinal conditions, 
including chronic persistent cervical and lumbosacral pain, 
cervical and lumbosacral radiculopathy, cervical herniated 
nucleus pulposus at C4-C5 and C5-C6, lumbar herniated nucleus 
pulposus at L4-L5, and persistent lumbosacral and cervical 
pain with deficient range of motion.  

Under the old or the new rating criteria relating to 
limitation of motion of the lumbar spine, the veteran simply 
does not have ankylosis of his spine.  38 C.F.R. § 4.71a, 
5237 (lumbosacral strain).  At best, his symptoms, which 
include paravertebral muscle spasms and radiculopathy, have 
been characterized as severe.  

Under either the new criteria relating to intervertebral disc 
syndrome, the veteran's lumbar spine disability simply does 
not meet the requisite degree of frequency and severity of 
symptoms.  There is no evidence that the veteran's 
radiculopathy has resulted in prescribed bedrest.  At best, 
the veteran does not perform household chores or engage in 
sports, and he has been absent from work about eight to ten 
times in one year because of back (and neck) pain.  Thus, 
there is no basis in the objective evidence for a rating 
higher than 40 percent under the new criteria for 
intervertebral disc syndrome.  38 C.F.R. § 4.71a, DC 5243 
(2005).  

However, under the old criteria for intervertebral disc 
syndrome, private medical treatment has described the 
lumbosacral pain as persistent.  There also is demonstrably 
severe muscle spasm of the paravertebral muscles on 
examination.  38 C.F.R. § 4.71a, DC 5293 (2001).  Thus, the 
evidence supports a 60 percent rating under the old rating 
criteria for intervertebral disc syndrome.  

Under the old or the new rating criteria relating to 
limitation of motion of the lumbar spine, the veteran simply 
does not have ankylosis of his spine.  38 C.F.R. § 4.71a, 
5237 (lumbosacral strain).  At best, his symptoms, which 
include paravertebral muscle spasms and radiculopathy, and 
with pain on motion and limitation of motion, have been 
characterized as severe.  

In sum, based on evidence of severe muscle spasm and 
radiculopathy associated with the veteran's service-connected 
lumbar spine disability (herniated nucleus pulposus, L4-5, 
with radiculopathy and severe lumbar myositis), a 60 percent 
rating is warranted since the original date of service 
connection.  The Board has considered the benefit of the 
doubt in this decision.  See 38 U.S.C.A. § 5107(b) (West 
2002).


ORDER

A 60 percent rating for a lumbar spine disability is granted, 
subject to the laws and regulations governing the 
disbursement of monetary benefits.  


REMAND

Additional development is necessary with respect to the claim 
for service connection for a cervical spine disability.

Initially, the Board must emphasize that the veteran is 
contending that he sustained an injury to his cervical spine 
in the same in-service accident that produced the service-
connected lumbar spine disability.  It is appropriate to 
consider all theories for service connection, including both 
on direct service connection principles and on secondary 
service connection principles.  See 38 C.F.R. § 3.310 (2005); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In view of the clinical history of the veteran's cervical 
spine complaints, remand is necessary for a new VA 
examination.  The Board summarizes the clinical history. 

In service, in March 1989, the veteran reported that he had 
been having back and shoulder pain; he stated that when he 
moved, his neck pain would shoot into his back.  The 
assessment was musculoskeletal back pain.

On separation examination in January 1990, the veteran's neck 
was found to be normal.  On the accompanying medical history 
report, the veteran described having only recurrent back 
pain; he stated that he had no other complaints.  

Non-VA medical records from 2002 and 2003 reveal that the 
veteran has cervical disc herniations at C4-5 and C5-6, as 
well as cervical spondylosis.

According to a July 2003 certificate from the S.E.M.I. 
Corporation, the veteran had chronic persistent cervical and 
lumbosacral pain, as well as radiculopathy.  The authoring 
doctor wrote that according to the clinical picture, the 
veteran had a secondary injury to the cervical area that was 
probably due to old back trauma from the 1988 (sic.) 
lumbosacral spine injury in service.  Another private doctor 
discussed the veteran's current cervical spine diagnosis.

The veteran reported on VA examination in July 2003 that he 
had originally injured both his low back and his neck in the 
same accident during service that had given rise to service 
connection for the lumbar spine disability; he stated that 
doctors had paid attention only to his low back.  Now he 
complained of constant aching pain in his neck and shoulders, 
with radiation.  The diagnoses were cervical myositis; 
cervical radiculopathy, C6; and suspected herniated nucleus 
pulposus of C4-C5 and C5-C6 by MRI.  The examiner stated that 
he reviewed the claims folder, including the service medical 
records; he noted that there had been no mention of any 
cervical pain in the service medical records, with the first 
mention of such pain being in 2002.  The examiner concluded 
that "[b]ased on lack of service medical record mention of 
cervical problems it is not as likely as not that his 
cervical condition is related to service connected lumbar 
condition."  

A non-VA doctor, Dr. Pablo Antonio Acosta, wrote in May 2003 
and June 2004 that the veteran had various spinal conditions, 
including chronic persistent cervical and lumbosacral pain, 
cervical and lumbosacral radiculopathy, cervical herniated 
nucleus pulposus at C4-C5 and C5-C6, lumbar herniated nucleus 
pulposus at L4-L5, and persistent lumbosacral and cervical 
pain with deficient range of motion.

The June 2003 VA examination is inadequate.  The examiner 
commented that there was no in-service complaint of cervical 
spine problems.  However, the veteran clearly complained of 
cervical spine symptoms in March 1989.  In addition, a 
private doctor has related the current cervical spine 
disorder to the in-service trauma.  However, the Board is 
mindful that there was only one complaint of cervical spine 
pain in service (March 1989); thereafter, the veteran denied 
having any cervical spine or neck pain.  Indeed, there is a 
significant lapse in time between 1989 and the next report of 
cervical spine pain 2002.  Due to the inaccurate statements 
in the June 2003 VA examination, the Board finds that a new 
VA examination is necessary to review and consider all of the 
veteran's service and post-service medical history.

Accordingly, the Board REMANDS the case for the following 
actions:

1.  Schedule the veteran for an 
examination to assess the current 
nature, severity, and etiology of any 
cervical spine disorder.  Provide the 
examiner with the claims folder and 
request that the examiner review and 
discuss the entire in-service and post-
service history of the veteran's 
cervical spine.  The examiner should 
discuss whether there is any 
relationship between any current 
cervical spine disorder and any 
incidents or reports in his active 
service; the examiner should also 
discuss whether there is any 
relationship (either by causation or by 
aggravation) between the service-
connected lumbar spine disability and 
any cervical spine disorder.

2.  Then, readjudicate the claim for 
service connection for a cervical spine 
disability, with consideration of all 
applicable principles of service 
connection, including direct and 
secondary service connection principles.  
If the decision remains adverse to the 
veteran, provide him (and his 
representative, if he appoints any 
representative in the future) with a 
supplemental statement of the case and 
the appropriate opportunity to respond.  
Then, return the case to the Bord for 
its review, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The RO must treat this 
claim expeditiously.  Claims that are remanded by the Board 
or by the United States Court of Appeals for Veterans Claims 
must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


